                                       Glavin PLLC
                                         Rita M. Glavin
                                     2585 Broadway #211
                                     New York, NY 10025
                                      tel: (646) 693-5505
                                    rglavin@glavinpllc.com


                                                            June 29, 2021

VIAECF

Honorable Sidney H. Stein
                                                     MEMO ENDORSED
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

            Re:     United States v. Rakim Brown. 19 Cr. 513 (SHS)

Dear Judge Stein:

           As the Court is aware, I have been assigned under the Criminal Justice Act to represent
Rakim Brown in the above-referenced matter. Please accept this letter as a formal request for an
Order allowing me and the experts I hire to obtain interim payments pursuant to the Criminal
Justice Act 18:3006A. If Your Honor is inclined to grant this request, I respectfully request that
such an Order be executed.

                                                    Respectfully submitted,


                                                           Isl Rita M. Glavin
                                                    Rita M. Glavin



cc: AUSAs Alexandra Rothman and Mathew Adams (via ECF)



Request granted.
Dated: New York, New York
       June 29, 2021
